Citation Nr: 0724933	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-35 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a right knee disorder.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a left knee disorder.

3.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for the residuals of ingrown toenail 
surgery.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for a bilateral shin 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to April 
1992.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida.  That decision denied benefits sought on 
appeal and the veteran has appealed to the Board for review.  

The Board remanded the claim in April 2006 because the 
veteran had indicated that he wished to present evidence 
before the Board via a hearing.  Such a hearing had not been 
performed and as such, the claim was remanded.  The veteran 
did in fact provide testimony before the undersigned Veterans 
Law Judge in January 2007.  A transcript of that hearing was 
produced and has been included in the claims folder for 
review.  

The issues being remanded are addressed in the REMAND portion 
of the decision below and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on the part 
of the veteran.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in the decision portion 
of this action has been obtained by the VA.

2.  In July 1992, the RO issued a determination that denied 
entitlement to service connection for the residuals of 
ingrown toenail surgery and disabilities of the left and 
right knee.  

3.  The evidence received subsequent to the July 1992 RO 
Decision includes service medical records not previously 
before the VA.  


CONCLUSIONS OF LAW

1.  The July 1992 RO rating action that denied entitlement to 
service connection for the residuals of an ingrown toenail 
removal is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

2.  New and material evidence has been submitted, and the 
claim for entitlement to service connection for the residuals 
of an ingrown toenail removal has been reopened.  38 C.F.R. § 
3.156 (c) (2006).

3.  The July 1992 RO rating action that denied entitlement to 
service connection for a right knee disability is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1991); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

4.  New and material evidence has been submitted, and the 
claim for entitlement to service connection for a right knee 
disability has been reopened.  38 C.F.R. § 3.156 (c) (2006).

5.  The July 1992 RO rating action that denied entitlement to 
service connection for a left knee disability is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1991); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

6.  New and material evidence has been submitted, and the 
claim for entitlement to service connection for a left knee 
disability has been reopened.  38 C.F.R. § 3.156 (c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty in the US Army for 
approximately sixteen and one half years.  In April 1992, the 
veteran left the service and shortly thereafter applied for 
VA compensation benefits.  He specifically asked that 
compensation benefits be awarded for the residuals of ingrown 
toenail surgery along with bilateral knee disabilities.  The 
veteran was scheduled for a VA examinations but he failed to 
report.  Therefore, the RO issued a decision on the merits of 
the veteran's claim.  The RO found that since there was no 
evidence of a current disability, due in part to the 
veteran's absence at the VA-scheduled examinations, the RO 
could not grant service connection for the claimed disorders.  
It is noted by the Board that in the rating decision, the RO 
reported that the veteran's service medical records were 
incomplete and that the veteran reported no treatment for the 
conditions following his discharge.  

The veteran was notified of the July 1992 rating decision by 
the RO but he did not appeal the matter to the Board for 
readjudication.  Thus, that decision became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1991); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

The veteran has now come before the VA asking that his claim 
be reopened.  To support his claim, the veteran has proffered 
testimony before the undersigned Veterans Law Judge.  He has 
also submitted statements in support of his claim and VA and 
private medical have been obtained and included in the claims 
folder for review.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) became effective in November 2000.  This liberalizing 
legislation is applicable to all claims for VA benefits, to 
include claims to reopen previously denied claims of service 
connection.  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(c) (2006).  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006)).  The amendments, 
which apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  Special provisions apply to 
claims to reopen finally adjudicated claims filed after 
November 9, 2000, and provide in some circumstances for VA to 
obtain additional service department evidence or medical 
records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2006)).  Because the veteran's request 
to reopen the previously denied claim involving service 
connection was received in December 2003, these regulatory 
provisions apply.  The Board observes, however, that the VCAA 
appears to have left intact the requirement that a claimant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 (West 2002).  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002 & Supp. 2006).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received, it is the Board's conclusion that 
the VCAA does not preclude the Board from adjudicating the 
appellant's claim.  This is so because the Board is taking 
action favorable to the appellant in reopening the veteran's 
claim, and the decision at this point poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

When the veteran submitted his claim to reopen, he proffered 
copies of his service medical record.  Of importance is the 
fact that these service medical records were not of record 
when the original July 1992 was issued.  For example, the 
veteran provided service medical records from April 1992.  
These records were not reviewed prior to the July 1992 rating 
decision because they were not physically in the veteran's 
medical records obtained by the RO.

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, service connection for 
this disorder may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2006).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996). However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Additionally, 38 C.F.R. § 3.156(c) (2006) states that where 
the new and material evidence submitted consists of service 
department records not previously considered, the claim will 
be automatically reconsidered/readjudicated.  The new and 
material evidence is service medical records.  As such, the 
Board finds that the veteran's claim is reopened for the 
claims involving the ingrown toenail removal and both knees.  

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2006).  
Hence, the claim will be remanded for the purpose of 
obtaining additional medical information on the claims 
involving both knees and the ingrown toenail surgery.  


ORDER

1.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for the residuals 
of an ingrown toenail removal.  To this extent, the appeal is 
granted.

2.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for a right knee 
disability.  To this extent, the appeal is granted.

3.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for a left knee 
disability.  To this extent, the appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for a 
toe disability and disorders of the right and left knees, the 
VA has a duty to develop the veteran's claim prior to the 
issuance of a decision on the merits of the claim. 

First, a review of the claims folder indicates that the RO 
has never obtained all of the veteran's service medical 
records.  The veteran served on active duty for a little 
under seventeen years.  The service medical records, 
including the ones submitted by the veteran, cover only four 
of those sixteen years.  Moreover, none of the veteran's re-
enlistment physicals or his final physical examination 
results are contained in the service medical records.  These 
records are necessary and must be obtained prior to the 
issuance of a final decision on the merits of the claim.  
Hence, the claim is remanded to the RO for the purpose of 
obtaining those records.

As such, since the claim must be remanded for the foregoing, 
the appellant should undergo various VA examinations in order 
to determine whether the veteran now suffers from the 
disabilities claimed and whether any or all of them are 
related to his military service.  See Green v. Derwinski, 1 
Vet. App. 121 (1991) (fulfillment of the statutory duty to 
assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2006) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2006) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  Because a 
physician has not commented specifically on the veteran's 
various assertions, the claim is remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Confirmation of the veteran's nearly 
seventeen years of military service has 
never been accomplished by the RO.  
Therefore, the RO/AMC should attempt to 
verify, through official channels, the 
veteran's periods of service in the US 
Army.  The National Personnel Records 
Center should be contacted, if necessary, 
as should any other potential storage 
facilities noted in M21-1, Part III, 
4.01.

Additionally, copies of all medical 
records should be requested and included 
in the claims folder.  The RO/AMC should 
inform the requisite agency that service 
medical records from 1975 to 1988 have 
not been previously forwarded to the VA 
and that official records from 1992 are 
not of record.  Of particular interest 
are any and all of the veteran's annual 
medical examinations including the 
veteran's final medical examination that 
would have been performed shortly before 
the veteran left the US Army in April 
1992.  All records and other relevant 
information are to be made part of the 
claims folder.  If the records cannot be 
obtained, this should be noted in the 
claims folder.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also the RO should inform 
the veteran that VA will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.

2.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 1992 for all of the 
disabilities in question, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  
Because it is unclear from the record, 
the RO/AMC should inquire of the veteran 
as to whether he receives Tri-Care type 
hospital benefits and if he does, those 
records should also be obtained.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the AMC/RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2006).

3.  Once paragraphs 1 and 2 have been 
accomplished, the RO should arrange for 
the veteran to undergo multiple medical 
examinations in order to determine 
whether the veteran is currently 
suffering from the disabilities claimed 
and the etiology of those disabilities.

The disabilities in question include the 
following:  Right and left knee 
disabilities, bilateral ankle disorders, 
a bilateral shin disability, and the 
residuals of ingrown toenail surgery.  

The claims file must be furnished to the 
examiner for review in connection with 
the examination.  All necessary 
diagnostic tests, including x- rays of 
the hands and feet should be completed 
and all pertinent symptomatology and 
findings should be reported in detail.

Based on a review of the claims file and 
the examination findings, the appropriate 
examiner should indicate whether it is at 
least as likely as not that any found 
disability is attributable to the 
veteran's military service or to some 
other cause or causes.  The examiner 
should provide a complete rationale for 
all conclusions reached.  If this matter 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
respective report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the above actions, the RO should 
determine whether service connection is warranted.  If any 
determination remains adverse to the veteran, he and his 
representative should be provided a supplemental statement of 
the case that contains any additional evidence, citations of 
applicable laws and regulations not previously provided, and 
the reasons and bases for the decision.  The veteran and his 
representative should be given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


